Citation Nr: 1338996	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  13-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Michael Marino, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for hypertension, secondary to the service-connected post-traumatic stress disorder (PTSD), and assigned a noncompensable evaluation, effective January 7, 2008.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA e-folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that a compensable rating is warranted for his service-connected hypertension.  The Board notes that he was last examined by VA for disability evaluation in April 2008, at the time of his initial claim for compensation.  He has reported recent increases in his medication dosages to control his hypertension in 2009 and 2012 to adjust for elevated blood pressure readings over the past several years.  See June 2013 VA Form 9.  

In this particular case, the VA examination is too remote in time to address the current severity of the Veteran's service-connected hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Further, the April 2008 VA examiner misidentified the Veteran on examination.  Specifically, he referred to him as a "small framed African American male," when in fact, according to the Veteran, he is a "medium framed Caucasian male.  The Board finds that the failure of the examiner to correctly identify the Veteran on examination, leads to the plausible assumption that he may have also reported other findings in the examination report incorrectly.  As such, the Board finds that the April 2008 examination report is inadequate.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).  

Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo another contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected hypertension.  

Since the claim is being remanded, the updated records from the Brooklyn, New York VA Medical Center should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or the Virtual VA e-folder, copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Brooklyn, New York VA Medical Center.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected hypertension.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination. 

The examiner should determine the Veteran's diastolic pressure as well as his systolic pressure and indicate what number for each has been predominant for the Veteran.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


